DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The amendment of 03/18/2022 has been entered. Claims 19-21, 30, and 33-42 are currently under examination and were examined on their merits.

Information Disclosure Statement
	The information disclosure statement filed in this application on 02/11/2022 has been received and considered.

Withdrawn Objections/Rejections
	The objection to claims 19 and 41 for a minor informality as set forth in the previous Office action is withdrawn in light of the amendment of 03/18/2022, which corrected the informality. 
	The rejections of the claims under 35 U.S.C. 103 set forth in the previous Office action are withdrawn in light of the amendment of 03/18/2022, which amended claim 19 to recite that the viable PBMCs comprise lymphocytes and monocytes. Applicant’s argument that the previously cited references do not teach culturing PBMCs comprising lymphocytes and monocytes as set forth in the remarks of 03/18/2022 has been found persuasive.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Wong, as discussed in the previous Office action. However, Wong does not teach PBMC monolayers that comprise lymphocytes and monocytes, as recited in amended claim 19. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 19-21, 30, and 33-42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        06/14/2022